Citation Nr: 9929112	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  97-30 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to the assignment of a higher disability 
rating for malaria, currently rated as noncompensable.

2.  Entitlement to the assignment of a higher disability 
rating for allergic rhinitis, currently rated as 
noncompensable.

3.  Entitlement to the assignment of a higher disability 
rating for asthmatic bronchitis, hayfever (hereinafter 
"bronchial asthma"), currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty for training from July 1961 to 
December 1961; and active duty from August 1962 to November 
1966, and October 1968 to July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which, in pertinent 
part, granted the veteran service connection for malaria, 
allergic rhinitis, and bronchial asthma, and assigned a 
noncompensable disability rating for each.  


FINDINGS OF FACT

1.  The veteran's service-connected malaria is not shown by 
current medical evidence to be an active disease, and there 
is no medical evidence of a relapse of malaria since his 
separation from service. 

2.  The veteran's service-connected allergic rhinitis is not 
shown by current medical evidence to be symptomatic of any 
nasal congestion, obstruction, or secretion.  

3.  The veteran's service-connected bronchial asthma is 
manifested by mild, periodic (several times a year) wheezing.
CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable disability 
rating for malaria have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.88, 4.88b, 
Diagnostic Code 6304 (1996); 38 C.F.R. § 4.88b, Diagnostic 
Code 6304 (1998). 

2.  The schedular criteria for a compensable disability 
rating for allergic rhinitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.96, 4.79, 
Diagnostic Code 6501 (1996); 38 C.F.R. §§  4.96, 4.97, 
Diagnostic Code 6522 (1998). 

3.  The schedular criteria for a 10 percent disability rating 
for bronchial asthma have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.96, 4.97, 
Diagnostic Code 6602 (1996); 38 C.F.R. §§  4.96, 4.97, 
Diagnostic Code 6602 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeals) (Court) has held that a mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for a higher disability rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  Accordingly, the Board finds that the veteran's 
claims for higher disability ratings are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA examination reports, a pulmonary function 
study, and blood tests, as well as the veteran's written 
statements and hearing testimony.  The Board does not know of 
any additional relevant evidence that is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

As previously noted, the veteran is seeking higher disability 
ratings for his service-connected malaria, allergic rhinitis, 
and bronchial asthma, which were each assigned noncompensable 
disability ratings pursuant to the RO's March 1997 rating 
decision.  

An April 1996 VA pulmonary function study revealed the 
veteran's FEV-1 in excess of 80 percent predicted, and FEV-
1/FEC to be in excess of 80 percent. 

A series of blood tests performed by VA over the period June 
1996 to July 1996 revealed no evidence of malaria.

A February 1997 VA general medical examination report 
recounted the veteran's history of contracting malaria and 
allergies during service, and of a history of wheezing and 
hayfever that occur mainly in the spring and summer.  The 
veteran complained that his symptoms of wheezing and 
asthmatic breathing would occur at intervals to a mild 
degree.  Objectively, the veteran was found to be "presently 
not symptomatic and the lungs clear."  There was no 
significant congestion in the nasal turbinates observed, and 
the sinuses were stated to be nontender.  The diagnoses 
included the following: a history of asthma, wheezing, 
periodic, no abnormality this examination; allergic rhinitis, 
seasonal; and a history of malaria, recovered.  

The veteran's variously dated written statements and November 
1997 RO hearing testimony contend the following: he has 
approximately two attacks of malaria per year - with symptoms 
of headaches, fever, and weakness - lasting 4 or five days at 
a time, the last attack occurring approximately 6 months 
prior to the hearing; experiences symptoms of allergic 
rhinitis, including runny nose, cough, sneezing, and watery 
eyes, from early spring to September or October; and attacks 
of bronchial asthma once or twice a month, depending on the 
weather, consisting of symptoms such as shortness of breath, 
tightness in the chest, and difficulty breathing, which he 
treats with over-the-counter drugs, including inhalers.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The Board observes here that the 
Court has recently noted that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

The Board notes that that substantive changes were made, 
pursuant to 61 Fed. Reg. 39873 (1996), to the schedular 
criteria for rating malaria by regulatory amendments 
effective August 30, 1996, and to allergic rhinitis and 
bronchial asthma, effective October 7, 1996.  61 Fed. Reg. 
46720 (1996).  Where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  As 
this case has been pending since July 1996, the veteran's 
claim for higher disability ratings will be considered under 
the criteria in effect prior to, and after, August 30, 1996 
and October 7, 1996.

Prior to August 30, 1996, a 10 percent disability rating for 
malaria is warranted if there is clinical evidence of 
recently active disease with one relapse in the past year; or 
old cases with moderate disability.  38 C.F.R. §§ 4.88, 
4.88b, Diagnostic Code 6304 (1996).  Under the revised 
criteria, the disability rating is 100 percent, if there is 
active disease shown by clinical medical evidence.  38 C.F.R. 
§ 4.88b, Diagnostic Code 6304 (1998).

A compensable disability rating malaria under the either the 
old criteria or new criteria would be inappropriate.  
Although the veteran contends that he suffers from attacks of 
malaria twice a year, the last one occurring within 6 months 
of his November 1997 hearing testimony, there is no medical 
evidence whatsoever to show that the veteran suffered from 
malaria at any time since separation from service.  As 
already noted, blood tests performed over the period June 
1996 to July 1996 revealed no evidence of malaria, and the 
February 1997 VA examination report included a diagnosis of a 
history if malaria, recovered.  Indeed, the veteran testified 
that he has not sought treatment for his alleged attacks of 
malaria.

Relapses of malaria must be confirmed by the presence of 
malarial parasites in blood smears.  See note following 
38 C.F.R. § 4.88b, Diagnostic Code 6304.  There is no such 
medical evidence of record.  The Board has considered the 
veteran's testimony alleging that he has had recurrent 
episodes or relapses of malaria but he has submitted no 
medical evidence to confirm his assertion.  Being a layman, 
he is not competent to give an opinion regarding medical 
causation or diagnosis, and his statements on such matters is 
not competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).   

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a compensable rating for malaria must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Prior to October 7, 1996, the veteran's service-connected 
allergic rhinitis is rated under 38 C.F.R. §§ 4.96, 4.97, 
Diagnostic Code 6501 (1996), which provides for a 10 percent 
disability rating when there is definite atrophy of the 
intranasal structure, and moderate secretion.  Under the 
revised criteria, a 10 percent disability rating is for 
application when there are no polyps, but there is greater 
than 50-percent obstruction of the nasal passage on both 
sides or when there is complete obstruction on one side.  
38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6522 (1998). 

A compensable disability rating for allergic rhinitis under 
the either the old criteria or new criteria would be 
inappropriate because the medical evidence does not show any 
sign of atrophy of the intranasal structure, nor is there any 
medical evidence of nasal passage obstruction.   Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
claim for a compensable rating must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

Prior to October 7, 1996, the veteran's service-connected 
bronchial asthma is rated under 38 C.F.R. §§ 4.96, 4.97, 
Diagnostic Code 6602 (1996), which provides for a 10 percent 
disability rating when symptoms are mild, characterized by 
paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks; and for a 30 
percent disability rating for moderate symptoms, 
characterized by asthmatic attacks rather frequently 
(separated by only 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  Under the revised criteria, a 
10 percent disability rating is for application when the 
veteran manifests an FEV-1 71 to 80 percent predicted, or an 
FEV-1/FVC of 71 to 80 percent, or when there is intermittent 
inhalational or oral bronchodilator therapy; and a 30 percent 
disability rating is for application when the veteran 
manifests an FEV-1 of 56 to 70 percent predicted, or FEV-
1/FVC of 56 to 70 percent, or by daily inhalational or oral 
bronchodilator therapy, or inhalational antiinflammatory 
medication.  In the absence of clinical findings of asthma at 
the time of examination, a verified history of asthmatic 
attacks must be of record.  38 C.F.R. §§ 4.96, 4.97, 
Diagnostic Code 6602 (1998).

Under the revised criteria, a compensable disability rating 
is not warranted because the April 1996 VA pulmonary 
functions study show FEV-1 in excess of 80 percent predicted, 
and FEV-1/FVC in excess of 80 percent.  And although the 
veteran contends he suffers from asthmatic attacks and uses 
inhalation medication to control such attacks, the record 
does not contain medical evidence that shows asthmatic 
attacks, or of intermittent inhalational or oral 
bronchodilator therapy, since his separation from service.  

Under the more liberal old criteria, however, by applying the 
regulation in the light most favorable to the veteran, the 
Board finds that a 10 percent disability rating is warranted 
- even though there are no clinical findings of asthmatic 
attacks - based on the February 1997 VA examination report 
finding of a history of asthma with mild, periodic wheezing 
or asthmatic breathing.  The Board concludes, however, that 
the preponderance of the evidence is against the assignment 
of the next higher 30 percent disability rating, as there is 
no medical evidence demonstrating rather frequent moderate 
asthmatic attacks.  Indeed, the veteran's own testimony 
states that his asthmatic attacks occur only once or twice 
monthly. 

The Board finds, as did the RO, that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(1998).  In this regard, the Board finds that there has been 
no showing by the veteran that any of his service-connected 
disabilities have resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalizations.  Therefore, in the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board also finds that, for the reasons aforementioned, 
the zero percent ratings assigned for the veteran's malaria 
and allergic rhinitis, and the 10 percent rating for 
bronchial asthma granted by this decision, are warranted from 
July 24, 1996 (date of receipt of original claims).  
Fenderson, supra.    












ORDER

A compensable disability rating for malaria is denied.

A compensable disability rating for allergic rhinitis is 
denied.

A 10 percent disability rating for bronchial asthma is 
granted, from July 24, 1996, subject to the laws and 
regulations governing monetary awards.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

